DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Benefit of earlier filing date of 03/21/2017 of application No. 15/465,431 is acknowledged as required by 35 U.S.C. 119.

Response to Amendment
This action is in response to amendments and arguments received on 03/03/2022.
Claims 1-20 were previously pending. Claims 1-5, 7, 9, 11, 12, 16 and 18 are amended. Claims 6 and 10 are cancelled.
Applicant’s amendments to drawings have overcome objection previously set forth in the Non-Final Office Action mailed on 12/03/2021.
A complete action on the merits of claims 1-5, 7-9 and 11-20 follows below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “the first adapter includes a pair of plates spaced apart from one another to form a recess therebetween that is configured to receive a portion of the frame that defines the first pin aperture and the second pin aperture”. According to the drawings and claim 1, “the first and the second pin apertures” are part of the first adapter and the first and the second apertures are part of the frame.For the purpose of this examination the above limitation is interpreted to be --the first adapter includes a pair of plates spaced apart from one another to form a recess therebetween that is configured to receive a portion of the frame that defines the first  defined by the frame--.
Claims 8-9 are rejected due to dependency on rejected claim 7.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-9 and 12-20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Holmes (US Patent No. 3,858,734).
Regarding claim 1, Holmes teaches (reproduced and annotated Figs. 5-8 below) an adapter assembly for lifting a vehicle (col. 1: a hitch which can be quickly and securely attached to lift one end of a vehicle and tow it), the adapter assembly comprising: a first adapter defining a first pin aperture, a second pin aperture, and a first adapter aperture (aperture of cuffs 32) extending substantially parallel to one another (see axis x1, x3 and x3); a second adapter configured to be selectively coupled to a frame of the vehicle; a first pin (19) configured to be removably received by the first pin aperture and a first aperture defined by the frame of the vehicle (vehicle aperture that 19 passes through) to selectively couple the first adapter to the frame; a second pin configured to be removably received by the second pin aperture and a second aperture defined by the frame of the vehicle to selectively couple the first adapter to the frame (second side of the vehicle which is mirror of the first side); and a cross member (tow bar 30) removably (by pins 33) received by the first adapter aperture and a second adapter aperture defined by the second adapter such that the first adapter aperture and the second adapter aperture are aligned.

    PNG
    media_image1.png
    910
    1029
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    596
    725
    media_image2.png
    Greyscale

Regarding claim 2, Holmes teaches (reproduced and annotated Figs. 5-8 above) the cross member is configured to engage a lift device (11), and wherein the cross member, the first adapter, and the second adapter are configured to transfer a lifting force from the lift device to the frame to lift the vehicle (see Figs. 1 and 7).
Regarding claim 3, Holmes teaches (reproduced and annotated Figs. 5-8 above) an exterior surface of the cross member (30) that is received by the first adapter aperture has a circular cross section.
Regarding claim 4, Holmes teaches (reproduced and annotated Figs. 5-8 above) the first adapter aperture has a circular cross section (see annotated Fig. 8 above).
Regarding claim 5, Holmes teaches (reproduced and annotated Figs. 5-8 above) the cross member is rotatable relative to the first adapter when the cross member is received within the first adapter aperture (before insertion of pins 33 into holes of the cross member 30).
Regarding claim 7, Holmes teaches (reproduced and annotated Figs. 5-8 above) the first adapter includes a pair of plates (17) spaced apart from one another to form a recess therebetween that is configured to receive a portion of the frame that defines the first aperture and the second aperture.
Regarding claim 8, Holmes teaches (reproduced and annotated Figs. 5-8 above) the first pin aperture and the second pin aperture are aligned with the recess such that the first pin and the second pin extend into the recess when (a) the first pin is received by the first pin aperture and the first aperture defined by the frame and (b) the second pin is received by the second pin aperture and the second aperture defined by the frame (note that second side of the vehicle is mirror of the first side).
Regarding claim 9, Holmes teaches (reproduced and annotated Figs. 5-8 above) the first adapter includes a tubular member (14) coupled to the pair of plates and defining the first adapter aperture (the first adapter aperture fixedly connected to an end of 14).
Regarding claim 12, Holmes teaches (reproduced and annotated Figs. 5-8 above) an adapter for lifting a vehicle (col. 1: a hitch which can be quickly and securely attached to lift one end of a vehicle , the adapter defining: a first pin aperture positioned at a first end portion of the adapter and configured to removably receive a first pin (19) to selectively couple the adapter to a frame of the vehicle; a second pin aperture positioned at the first end portion of the adapter and configured to removably receive a second pin to selectively couple the adapter to the frame of the vehicle (second side of the vehicle which is mirror of the first side); and an adapter aperture (aperture of cuffs 32) positioned at a second end portion of the adapter, the second end portion being offset from the first end portion, and the adapter aperture being configured to removably receive (by pins  33) a cross member (30), wherein the adapter aperture has a circular cross section.
Regarding claim 13, Holmes teaches (reproduced and annotated Figs. 5-8 above) the first pin aperture, the second pin aperture, and the adapter aperture extend substantially parallel to one another (see axis x1, x3 and x3).
Regarding claim 14, Holmes teaches (reproduced and annotated Figs. 5-8 above) the adapter includes a pair of plates (17) spaced apart from one another to form a recess therebetween that is sized to receive a portion of the frame.
Regarding claim 15, Holmes teaches (reproduced and annotated Figs. 5-8 above) the first pin aperture and the second pin aperture are aligned with the recess such that the first pin and the second pin extend into the recess when the first pin is received by the first pin aperture and the second pin is received by the second pin aperture (note that second side of the vehicle is mirror of the first side).
Regarding claim 16, Holmes teaches (reproduced and annotated Figs. 5-8 above) a method for lifting a vehicle (col. 1: a hitch which can be quickly and securely attached to lift one end of a vehicle and tow it), comprising: providing an adapter defining an adapter aperture (aperture of cuffs 32), a first pin aperture, and a second pin aperture; inserting a first pin (19) through (a) the first pin aperture of the adapter and (b) a first aperture defined by a frame vehicle (vehicle aperture that 19 passes of the vehicle and inserting a second pin through (a) the second pin aperture of the adapter and (b) a second aperture defined by the frame to couple the adapter to the frame (second side of the vehicle which is mirror of the first side); inserting a cross member (tow bar 30 received by the adapter aperture).
Regarding claim 17, Holmes teaches (reproduced and annotated Figs. 5-8 above) returning the vehicle to the lowered position; removing the cross member from the adapter aperture (by removing pins 33 from holes 34 of the cross member 30); removing the first pin from the first pin aperture and the first aperture defined by the frame of the vehicle; and removing the second pin from the second pin aperture and the second aperture defined by the frame of the vehicle (when removing the adapter, the first and second pin apertures are disengage with right and left side suspension members 19 (pins in instant invention)).
Regarding claim 18, Holmes teaches (reproduced and annotated Figs. 5-8 above) rotating the cross member relative to the adapter while the cross member is inserted through the adapter aperture (when pins 33 are removed from holes 34 of the cross member 30).
Regarding claim 19, Holmes teaches (reproduced and annotated Figs. 5-8 above) the adapter includes a pair of plates (17) spaced apart from one another, further comprising inserting a portion of the frame between the pair of plates.
Regarding claim 20, Holmes teaches (reproduced and annotated Figs. 5-8 above) the adapter is a first adapter and the adapter aperture is a first adapter aperture, the method further comprising: providing a second adapter defining a second adapter aperture; coupling the second adapter to the frame of the vehicle; and inserting the cross member (19) at least partially (Fig. 8 shows fully) through the second adapter aperture such that the cross member extends at least partway through (Fig. 8 shows fully) the first adapter aperture and the second adapter aperture.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.The closest prior art to the claimed invention of claim 11 is Holmes. Holmes teaches the third and fourth pins and the third and fourth pin apertures (see annotated Fig. 8 above); but does not teach the third and fourth pins received by the third and fourth apertures of the frame.

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the arguments do not apply to the new primary reference being used in the current rejection as necessitate by amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fig. 1 of Good (US Patent No. 4,899,985) shows a second adapter with a second adapter aperture 60 capable of removably receiving a cross member of a first adapter.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAHDI H NEJAD/Primary Examiner, Art Unit 3723